Title: To John Adams from Eliphalet Pearson, 7 September 1796
From: Pearson, Eliphalet
To: Adams, John



Sir,
Cambridge 7 Sepr. 1796

I am directed by the American Acady. of Arts & Sciences to return you their thanks for your late present of a vol. entitled, "Outlines of the 15th. chapter of the proposed general report from the board of agriculture, on the subject of manures, by Robert Somerville". With every sentiment of respect & gratitude, due to an eminently distinguished public benefactor, permit me to subscribe myself, / Sir, / Your most obliged, /  And very humble servant,

Eliphalet Pearson